Exhibit 10.35(c)

September 25, 2003

Aames Capital Corporation
350 S. Grand Avenue40thFloorLos
Angeles, CA 90071

Attn: Jon Van Deuren

 

Re: Revolving Credit and Security Agreement


Dear Ladies and Gentlemen:

Reference is hereby made to that Revolving Credit and Security Agreement by and
between Countrywide Warehouse Lending (“Lender”), Aames Capital Corporation and
Aames Funding Corporation (collectively “Borrower”) dated June 26, 2003 (the
“Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.

Lender and Borrower hereby extend the Term of the Agreement to October 31, 2003,
(the “Extension”), at which time the Agreement will expire.

Nothing herein shall affect the rights and remedies of Lender under the
Agreement and all terms and conditions of the Agreement remain in full force and
effect during the Extension. This letter agreement shall be construed in
accordance with and governed by the laws of the State of California, without
regard to principles of conflicts of laws.

Please acknowledge your agreement to the terms and conditions of this letter by
signing in the appropriate space below and returning a copy of the same to the
undersigned. Facsimile signatures shall be deemed valid and binding to the same
extent as the original.

Sincerely,                 COUNTRYWIDE WAREHOUSE LENDING       As Lender        
                  By: _____________________________         Thomas C. Williams  
      President                           AGREED TO AND ACCEPTED BY:   AGREED TO
AND ACCEPTED BY:           Aames Capital Corporation   Aames Funding Corporation
As Borrower   As Borrower                     By: _____________________________
  By: _____________________________ Name:     Name:   Title:     Title:        
             